PER CURIAM.
The question here is whether the trial court properly dismissed an action by a mother under the Uniform Reciprocal Enforcement of Support Act1 against the father for support of their minor children, when there was an outstanding order in the United States District Court for the District of Columbia for support of the children in an action previously brought by the mother against the father.2
Our conclusion is that the action was properly dismissed. The District Court had jurisdiction of the parties and had entered an order respecting the exact relief here sought. The matter had been adjudicated in the District Court, which retained jurisdiction for modification in the event of change of circumstances, and there was nothing for the Domestic Relations Branch of the Court of General Sessions to act upon.
Affirmed.

. Code 1961, § 11-1601 et seq.


. Some history of the prior litigation between the parties appears in Jackson v. Jackson, 107 U.S.App.D.C. 255, 276 F. 2d 501, cert. denied 364 U.S. 849, 81 S.Ct. 94, 5 L.Ed.2d 73.